Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/211,166 has claims 1-22 pending in the application filed on 12/05/2018; there is 3 independent claim and 18 dependent claims, all of which are ready for examination by the examiner.  The applicant added a new claim 22 (dated 12/04/2020).

Response to Arguments

This Office Action is in response to applicant’s communication filed on December 4, 2020 in response to PTO Office Action dated September 4, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


35 USC § 103 Rejection

Applicant's following arguments filed on 12/04/2020 have been fully considered but are not persuasive.

Claim Rejections - 35 USC § 103
Independent Claims 1, 11 and 21

Claim 1


Applicant argues on page 12 in regards to the independent claim 1 “the Office Action cites Weissman as showing ‘creating the object’ and ‘performing the update according to the second request.’ However, the system of Weissman is a multi-tenant system that has ‘security protocols that keep data, applications and application use separate.’ Weissman, paragraph [0035]. This is not a multidimensional multitenant system that include objects with elements that are ‘contributed to by a tenant of a distinct tenant type’ such that only one tenant of a tenant type may access an element, as described in claim 1”.

Examiner respectfully disagrees with arguments on page 12 in regards to the independent claim 1.  The combination of Hersans et al (US PGPUB 20110106808),  Weissman et al (US PGPUB 20100205227) and Banatwala et al (US PGPUB 20140280939) teaches all the limitations of the independent claim 1.  Weissman (Paragraph [0035], Paragraph [0045] and Fig. 7)  teaches “the elements comprising the object updated responsive to the second request from the second user of the second tenant (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number).  Weissman clearly indicates that the database is multi-tenant and a given physical field column may contain data across multiple organizations.  Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant argues on pages 12 and 13 in regards to the independent claim 1 “Furthermore, the Office Action cites Hersans as disclosing ‘object[s] having a plurality of elements... [each] comprising a plurality of subsets of elements, wherein each subset of elements is contributed to by a tenant of a distinct tenant type.’ The cited portions of Hersans describe that a tenant may create their own category dimensions. See Hersans, paragraph [0043] However, this differs from tenants of different tenant types contributing to different elements of one object, as described in claim 1”.

Examiner respectfully disagrees with arguments on pages 12 and 13 in regards to the independent claim 1.  The combination of Hersans et al (US PGPUB 20110106808), Weissman et al (US PGPUB 20100205227) and Banatwala et al (US PGPUB 20140280939) teaches all the limitations of the independent claim 1.  Hersans (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3)  teaches “wherein each subset of elements is contributed to by a tenant of a distinct tenant type (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations).  Hersans clearly indicates that the Account entity or table is contributed by multiple organizations which may have distinct tenant type. Thus the argument is incorrect.

Claims 11 and 21


Applicant argues on page 13 in regards to the independent claims 11 and 21 “In view of these arguments, claim 1, and claims 11 and 21, which recites similar subject matter, are patentable over the cited references. The dependent claims are also patentable by virtue of their dependency”.

Examiner respectfully disagrees with arguments on page 13 in regards to the independent claims 11 and 21.  For the reasons specified supra, the combination of Hersans et al (US PGPUB 20110106808), Weissman et al (US PGPUB 20100205227) and Banatwala et al (US PGPUB 20140280939) teaches all the limitations of the independent claims 11 and 21.  Thus the independent claims 11 and 21 are not allowable.



.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hersans et al (US PGPUB 20110106808) in view of Weissman et al (US PGPUB 20100205227) and in further view of Banatwala et al (US PGPUB 20140280939). 

As per claim 1:
Hersans teaches:
“A method for processing data of a multitenant system, the method comprising” (Paragraph [0002] (methods for categorizing data in multi-tenant database systems))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, the plurality of elements comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update second element of the object from a second user of a second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element;  performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request” (Paragraph [0010] (defining a first table for a first tenant,))
“receiving a second request to update second element of the object from a second user of a second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“performing the update according to the second request” (Paragraph [0035] (update system-level and tenant-level data from MTS))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the first tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“and the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Banatwala teaches:
“wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0005] (enables at least a first user to utilize a multi-tenant computing environment, wherein the multi-tenant computing environment comprises at least a first computing resource associated with a first tenant))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element” (Paragraph [0005] (a second computing resource associated with a second tenant is provided)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman and Banatwala for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element; receiving a second request to update second element of the object from a second user of a second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element;  performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; and the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024]) and a user account may be provisioned with one subscription per tenant where only end-users with valid subscriptions are permitted to access given tenants (Banatwala, Paragraph [0033]). 
Therefore, it would have been obvious to combine Hersans, Weissman and Banatwala.

As per claim 2:
Hersans, Weissman and Banatwala teach the method as specified in the parent claim 1 above. 
Hersans further teaches:
“storing, by the multidimensional multitenant system,” (Paragraph [0006] (data items in entities stored in a multi-tenant database system (MTS) may be categorized along one or more category dimensions))
“metadata representing an association between each element of the object and a tenant of a tenant type” (Paragraph [0023] and Paragraph [0037] (a database system related data (metadata), objects and web page content with  a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants including an organization ID (tenant type) column and an account ID column that acts as the primary key for main table)).

As per claim 3:
Hersans, Weissman and Banatwala teach the method as specified in the parent claim 2 above. 
Hersans further teaches:
“wherein an object is associated with a particular tenant of a particular tenant type” (Paragraph [0036] and Paragraph [0037] (a table one representation of a data object, may also include column that stores the user ID of the user that owns or created the specific account that is stored in that row))
“preventing by the multidimensional multitenant system, access to the object from tenants of the particular tenant type other than the particular tenant” (Paragraph [0033]] (because an MTS might support multiple tenants including possible competitors, the MTS  has security protocols that keep data, applications, and application use separate)).

As per claim 4:
Hersans, Weissman and Banatwala teach the method as specified in the parent claim 1 above. 
Hersans further teaches:
“for each element of an object, storing by the multidimensional multitenant system” (Paragraph [0036] (each table or object of the multi-tenant database systems generally contains one or more data categories (dimensions) logically arranged as columns or fields in a viewable schema)).
Also Weissman teaches:
“metadata describing a type of access allowed to the element of the object by a tenant of a tenant type” (Paragraph [0065] and Paragraph [0087] (custom entity definition metadata table is used to record the name and other information for each custom entity object defined for each organization or tenant and the administrator can define that a given entity type requires an explicit READ or EDIT permission)).

As per claim 5:
Hersans, Weissman and Banatwala teach the method as specified in the parent claim 4 above. 
Hersans further teaches:
“wherein the type of access allowed to the element of the object by the tenant of the tenant type is one of” (Paragraph [0004] (data manipulations are performed in the context of a tenant filter on the organization_id column or similar column (tenant type) to ensure proper security)).
Also Weissman teaches:
“a controller access, a read access, a write access, unrestricted access, or no access” (Paragraph [0087] and Paragraph [0089] (the administrator can define that a given entity type requires an explicit READ or EDIT permission and a generic metadata table allows creation of relationship rows that associate a profile (read access) with a custom entity type with a sharing model allows even finer granularity of access to rows)).

As per claim 10:
Hersans, Weissman and Banatwala teach the method as specified in the parent claim 1 above. 
Weissman further teaches:
“receiving a request to perform an operation that creates one or more new objects, each new object obtained by combining a plurality of objects” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
 “executing the operation to create the one or more objects, wherein the combining comprises conforming to the following rules” (Paragraph [0009] (when records are created for the first table by the first tenant, for each created record, the method typically includes))
“a tenant controlling a contributing particular element controls an element corresponding to the particular element in the new object, and at most one tenant of any tenant type is a controlling tenant for any element in the new object” (Paragraph [0009] and Paragraph [0010] (storing the first tenant id in the organization id column, storing the first table id to the primary key column, storing the second tenant id in the organization id column, and storing the second table id to the primary key column, wherein the first and second tables of the first and second tenants are stored in the data structure)).

As per claim 11:
Hersans teaches:
“A computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform the steps of” (Paragraph [0009] (a computer-readable medium encoded with instructions for performing the operations and variations thereof))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, the plurality of elements comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element;  receiving a second request to update second element of the object from a second user of a second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element; performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request” (Paragraph [0010] (defining a first table for a first tenant,))
“receiving a second request to update an element of an object from a second user of a second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“performing the update according to the second request” (Paragraph [0035] (update system-level and tenant-level data from MTS))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the first tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Banatwala teaches:
“wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0005] (enables at least a first user to utilize a multi-tenant computing environment, wherein the multi-tenant computing environment comprises at least a first computing resource associated with a first tenant))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element” (Paragraph [0005] (a second computing resource associated with a second tenant is provided)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman and Banatwala for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element;  receiving a second request to update second element of the object from a second user of a second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element; performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024]) and a user account may be provisioned with one subscription per tenant where only end-users with valid subscriptions are permitted to access given tenants (Banatwala, Paragraph [0033]). 
Therefore, it would have been obvious to combine Hersans, Weissman and Banatwala.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 2 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 3 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 4 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 14 and the claim 5 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 10 above.

As per claim 21:
Hersans teaches:
“A computer system, comprising” (Paragraph [0002] (systems for categorizing data in multi-tenant database systems))
“a computer processor” (Paragraph [0026] (a central processing unit such as an Intel Pentium ®  processor))
“and a computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform the steps of” (Paragraph [0009] (a computer-readable medium encoded with instructions for performing the operations and variations thereof))
“storing, by a multidimensional multitenant system” (Paragraph [0008] (data items in entities stored in a Multi-Tenant System (MTS) may be categorized along one or more category dimensions)) 
 “each tenant associated with a set of users” (Paragraph [0032] (one tenant might be a company that employs a sales force as each user and uses MTS to manage their sales process)) 
 “each tenant having one of a plurality of tenant types” (Paragraph [0038] (the organization ID column (tenant type) is provided to distinguish among organizations (tenants) using the MTS))
“storing, by the multidimensional multitenant system, a plurality of objects for each tenant” (Paragraph [0041] (a dimension data item in one or more of the various objects is stored in the multi-tenant database system))
“each object having a plurality of elements, the plurality of elements comprising a plurality of subsets of elements” (Paragraph [0036] (each table generally contains one or more data categories logically arranged as columns or fields or elements in a viewable schema))
“wherein each subset of elements is contributed to by a tenant of a distinct tenant type” (Paragraph [0036], Paragraph [0037], Paragraph [0043] and Fig.3 (a categorization methodology provides tenant-specific, customizable category dimensions, each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema and the main table (account) represents a standard (Account) entity that holds account information for multiple organizations)).
Harsans does not EXPLICITLY discloses: metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element;  receiving a second request to update second element of the object from a second user of a second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element; performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; the elements comprising the object updated responsive to the second request from the second user of the second tenant. 
However, Weissman teaches:
“metadata describing tenants” (Paragraph [0046] (metadata is used to track the logical data type for each organization (tenant))) 
“receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object” (Paragraph [0009] (a plurality of physical data columns, defining a first table for a first tenant, the first table having a first data field, and the first tenant having a first tenant id))
“creating the object according to the first request” (Paragraph [0010] (defining a first table for a first tenant,))
“receiving a second request to update an element of an object from a second user of a second tenant of a second tenant type” (Paragraph [0009] (storing the value of the second data field to the single data column in the data structure, storing the second tenant id in the organization id column))
“performing the update according to the second request” (Paragraph [0035] (update system-level and tenant-level data from MTS))
“receiving a third request to access the object from a user associated with the first tenant” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the first tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“the elements comprising the object updated responsive to the second request from the second user of the second tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).
Also, Banatwala teaches:
“wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element” (Paragraph [0005] (enables at least a first user to utilize a multi-tenant computing environment, wherein the multi-tenant computing environment comprises at least a first computing resource associated with a first tenant))
“wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element” (Paragraph [0005] (a second computing resource associated with a second tenant is provided)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman and Banatwala for “metadata describing tenants; receiving, from a first user associated with a first tenant of a first tenant type, a first request to create an object; creating the object according to the first request; wherein first tenant has specified access to a first element of the object and is the only tenant of the first tenant type allowed the specified access to the first element;  receiving a second request to update second element of the object from a second user of a second tenant of a second tenant type; wherein the second tenant is the only tenant of the second tenant type allowed specified access to the second element; performing the update according to the second request;  receiving a third request to access the object from a user associated with the first tenant;  and sending elements of the object to the user associated with the first tenant; the elements comprising the object updated responsive to the second request from the second user of the second tenant” as with a multi-tenant system, tenant data is preferably arranged so that data of one tenant is kept separate from that of other tenants so that one tenant does not have access to another's data, unless such data is expressly shared  (Weissman, Paragraph [0024]) and a user account may be provisioned with one subscription per tenant where only end-users with valid subscriptions are permitted to access given tenants (Banatwala, Paragraph [0033]). 
Therefore, it would have been obvious to combine Hersans, Weissman and Banatwala.
As per claim 22:
Hersans, Weissman and Banatwala teach the method as specified in the parent claim 1 above. 
Weissman further teaches:
“receiving a fourth request to access the object from a user associated with a third tenant of the first tenant type” (Paragraph [0033] (some data might be organization-wide data shared or accessible by a plurality of users or all of the sales force for a given organization that is a tenant))
“and sending elements of the object to the user associated with the third tenant” (Paragraph [0089] (users who are granted explicit sharing access to a record))
“the elements being those from the object other than the element associated with the first tenant” (Paragraph [0035], Paragraph [0045] and Fig. 7 (client systems communicate to request and update system-level and tenant-level data from MTS, the database is multi-tenant and a given physical field column may contain data across multiple organizations where one organization may define one data type such as a date and another organization may define a different data type such as a string or a number)).

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hersans et al (US PGPUB 20110106808) in view of Weissman et al (US PGPUB 20100205227) and in further view of Banatwala et al (US PGPUB 20140280939)  and Neelakanteshwar et al (US PGPUB 20200125455). 

As per claim 6:
Hersans, Weissman and Banatwala teach the method as specified in the parent claim 1 above. 
Hersans, Weissman and Banatwala do not EXPLICITLY disclose: receiving a request to perform an operation on the object, the operation selected from a plurality of operation types comprising a create operation type and a delete operation type; receiving a ratification status of the operation from each tenant contributing to the object; determining whether the operation is performed based on the ratification status received from each tenant contributing to the object. 
However, Neelakanteshwar teaches:
 “receiving a request to perform an operation on the object, the operation selected from a plurality of operation types comprising a create operation type and a delete operation type” (Paragraph [0082] (administration services leverage to implement schema-based REST APIs for Create, Read, Update, Delete, and Query ("CRUDQ") operations on all IDCS resources))
“receiving a ratification status of the operation from each tenant contributing to the object” (Paragraph [0015] (embodiments wait for a status check from the client by a client system's asynchronous polling of status (from tenants)))
“determining whether the operation is performed based on the ratification status received from each tenant contributing to the object” (Paragraph [0218] (the rollback opportunity is piggybacked and tied to the client's (tenant’s) asynchronous polling of the status to perform clean-up of a stale footprint)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hersans, Weissman, Banatwala and Neelakanteshwar for “receiving a request to perform an operation on the object, the operation selected from a plurality of operation types comprising a create operation type and a delete operation type; receiving a ratification status of the operation from each tenant contributing to the object; determining whether the operation is performed based on the ratification status received from each tenant contributing to the object” as it  provides an identity cloud service that implements a microservices based architecture and provides multi-tenant identity and data security management and secure access to cloud-based applications  (Neelakanteshwar, Paragraph [0015]). 
Therefore, it would have been obvious to combine Hersans, Weissman, Banatwala and Neelakanteshwar.

As per claim 7:
Hersans, Weissman, Banatwala and Neelakanteshwar teach the method as specified in the parent claim 6 above. 
Neelakanteshwar further teaches:
 “wherein the ratification status is selected from a plurality of status values comprising pending, ratified, and vetoed, further comprising” (Paragraph [0221] and Paragraph [0222] (the tenant automation system (TAS) polls the request using the GETstatusURl and checks status for OK, in-progress or failure))
“responsive to a ratification status value indicting a pending status, waiting for the ratification status value for the tenant to change” (Paragraph [0222] (If the status is in-progress, in response to polling, IDCS responds with an HTTP Status 202 indicating that request has been accepted for processing, but the processing has not been completed)).

As per claim 8:
Hersans, Weissman, Banatwala and Neelakanteshwar teach the method as specified in the parent claim 7 above. 
Neelakanteshwar further teaches:
 “responsive to receiving status values indicating a ratified status from all the tenants contributing to the object, performing the operation on the object” (Paragraph [0222] (IDCS responds with SUCCESS by returning an OK status code indicating that the request has been processed successfully on the server)).

As per claim 9:
Hersans, Weissman, Banatwala and Neelakanteshwar teach the method as specified in the parent claim 7 above. 
Neelakanteshwar further teaches:
 “responsive to receiving a status value indicating a vetoed status from any of the tenants contributing to the object, rejecting the request for performing the operation on the object” (Paragraph [0222] (If the accepted tenant creation request has failed, IDCS responds with status code FAILURE based on the current state which leads to a rollback)).

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 6 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 7 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 8 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 9 above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bahrenburg et al, (US PGPUB 20190372766), systems, apparatus, methods and computer program products for facilitating the authentication of computing system requests across tenants of at least one multi-tenant database system. Authentication is facilitated using a central registry that is accessible by and independent from the tenants of the multi-tenant database system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163